Citation Nr: 0334568	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  00-18 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received with 
which to reopen a claim for basic entitlement to VA benefits.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The appellant had active service from August to December 1949 
and from August 1950 to December 1953.

This case comes to the Board of Veterans' Appeals (Board) 
from the appellant's disagreement with a December 1999 letter 
from the Huntington, West Virginia, Regional Office (RO) 
reminding him that a September 1995 RO administrative 
decision denied his basic entitlement to VA benefits due to 
the character of his discharge from his second period of 
service.  It also comes here from a May 2000 RO decision that 
denied entitlement to service connection for PTSD.


FINDINGS OF FACT

1.  In September 1995, the RO denied the appellant's claim of 
basic entitlement to VA benefits on the ground that his 
discharge from his second period of service was under 
dishonorable conditions.  The appellant was notified of that 
decision, and advised of his right to appeal it, but he did 
not do so, and the decision became final.

2.  Evidence received since September 1995 is duplicative or 
cumulative or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The appellant's claim for entitlement to service 
connection for PTSD is based on his second period of service, 
and his discharge from that period of service was under 
dishonorable conditions.




CONCLUSIONS OF LAW

1.  New and material evidence has not been received since a 
September 1995 RO decision denying basic entitlement to VA 
benefits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

2.  The character of discharge for the appellant's second 
period of service is a bar to basic entitlement to VA 
benefits, so he lacks standing to claim entitlement to 
service connection for PTSD-a disorder he claims was 
incurred during his second period of service-and the Board 
lacks jurisdiction to review that claim.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Congress provided for basic entitlement to VA compensation 
benefits as follows:

Basic entitlement.  For disability 
resulting from personal injury suffered 
or disease contracted in line of duty, or 
for aggravation of a preexisting injury 
suffered or disease contracted in line of 
duty, in the active military, naval, or 
air service, during a period of war, the 
United States will pay to any veteran 
thus disabled and who was discharged or 
released under conditions other than 
dishonorable from the period of service 
in which said injury or disease was 
incurred, or preexisting injury or 
disease was aggravated, compensation as 
provided in this subchapter, but no 
compensation shall be paid if the 
disability is a result of the veteran's 
own willful misconduct or abuse of 
alcohol or drugs.

38 U.S.C.A. § 1110 (West 2002).  (Emphasis added.)

"Veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2003).

Unless the person was insane at the time of the incidents 
that led to his discharge from service, a discharge under 
dishonorable conditions which would bar basic entitlement to 
VA compensation benefits includes an undesirable discharge 
for willful and persistent misconduct.  38 C.F.R. §§ 3.12(b), 
(d) (2003).

The appellant's service personnel records show that his first 
period of service ended with an honorable discharge, but his 
second period of service-from August 1950 to December 1953-
ended with an undesirable discharge.  The DD Form 214 for 
that second period of service noted that the appellant was 
stationed overseas for more than a year and eight months, 
that he had 242 days of "bad time," and that his separation 
was based on unfitness due to "[h]abits rendering retention 
in service undesirable."  That DD Form 214 was issued in 
accord with a report of proceedings of a board of officers 
except that the board recommended that the undesirable 
discharge be based on unsuitability rather than unfitness.

In a March 1954 administrative decision, the RO noted that 
the appellant's service personnel records reflected one 
summary court martial, two special courts martial, one 
general court martial, and 242 days of "lost time," all 
between August 1951 and November 1953, and that a military 
board recommended, in December 1953, the appellant's 
separation from service with an undesirable discharge.  The 
military board's report included a medical finding from the 
chief of a mental hygiene clinic that the veteran had no 
mental disorder warranting service separation.  Clinical 
examination in December 1953 revealed that the appellant was 
psychiatrically normal.  The RO determined that the 
appellant's undesirable discharge from service was due to 
willful and persistent misconduct, that the discharge was 
under dishonorable conditions, and that it barred him from 
basic entitlement to VA compensation benefits.

In May 1995, the appellant claimed entitlement to a VA 
disability pension.  In a June 1995 letter enclosing a copy 
of 38 C.F.R. § 3.12, the RO noted that the character of the 
appellant's discharge from service was not honorable, advised 
him that a determination had to be made as to whether his 
discharge was under dishonorable conditions, and invited him 
to submit evidence or testify at a hearing.  The appellant 
submitted his state hospital records dating from 1967 to 
1976, which showed several admissions for paranoid type 
schizophrenia, alcohol abuse with associated psychiatric 
interviews.  Private hospital care in the 1980's included 
treatment for various disorders.  The RO obtained the 
appellant's records from VA medical centers in Martinsburg 
and Huntington which reflected treatment of various 
disorders.  In a September 1995 letter, the RO advised the 
appellant that his discharge from service was under 
dishonorable conditions, and that such a discharge 
constituted a bar to basic entitlement to VA compensation 
benefits.  He was also advised that he had the right to 
appeal the decision, but he did not do so.

Though the appellant was advised of his right to appeal the 
September 1995 determination, he did not do so and that 
determination is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.200 (2003).  Final VA decisions are 
not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  In order to 
reopen the claim, VA must receive new and material evidence 
with respect thereto.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  "New and material evidence" is evidence not 
previously reviewed by VA adjudicators that is neither 
cumulative nor duplicative, that relates to a previously 
unestablished fact necessary to substantiate the claim, and 
that, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) 
(2001).

(The Board notes that while 38 C.F.R. § 3.156 was amended 
August 29, 2001, the appellant applied to reopen his claim 
before the amendment to 38 C.F.R. § 3.156(a) became 
effective, so the amendment is not applicable here.  Landgraf 
v. USI Film Products, 511 U.S. 244 (1994); see also, Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); 66 Fed. Reg. 45630 
(Aug. 29, 2001).)

In a June 1999 letter, a VA readjustment counseling therapist 
asserted that the appellant had PTSD associated with his 
service in Korea.  In a July 1999 letter, the RO advised the 
therapist that the character of the appellant's discharge 
from service barred his basic entitlement to VA compensation 
benefits.

In November 1999, the appellant claimed entitlement to 
service connection for PTSD.  In a December 1999 letter, the 
RO reminded him of the September 1995 decision and that the 
character of his discharge from service barred his basic 
entitlement to VA compensation benefits.  The appellant 
disagreed.

A May 2000 RO decision formally denied service connection for 
PTSD, based on the character of the appellant's discharge 
from service.  Citing 38 C.F.R. § 3.354-which provides 
guidance for determining insanity-and a December 1953 report 
by the chief of the Fort Eustis mental hygiene clinic 
certifying that examination of the appellant revealed no 
mental disorder that warranted separation from service for 
medical reasons, the May 2000 decision also determined that 
the appellant was not insane at the time of the incidents 
that led to his undesirable discharge from service.

Evidence received since September 1995, in addition to the 
letter from the VA readjustment counseling therapist, 
includes an August 2000 statement from the appellant wherein 
he contended that incidents that led to his undesirable 
discharge were due to alcoholism, and he suggested that 
alcoholism is a form of insanity.

VA treatment records reflect treatment, including a coronary 
artery bypass graft, for a number of disorders.

At a January 2001 hearing, the appellant testified that, 
within a month of his return to active duty in September 
1950, he was sent to Korea where he guarded prisoners of war 
for five months in Pusan and, for the rest of his tour there, 
on Koje-do.  (He did not mention, yet his DD Form 214 
suggests that he returned to the United States before, the 
prisoner uprising on Koje-do in the summer of 1952.)  He said 
that his alcohol abuse began in Korea, and continued 
thereafter, and that the incidents that led to his 
undesirable discharge were due to alcohol abuse.  (The Board 
notes that, although basic entitlement is not barred for 
disability due to alcohol abuse, VA compensation benefits are 
not awarded.  38 U.S.C.A. § 1110.)

Additional service personnel records show that, in 1974 and 
again in 1991, the appellant applied, unsuccessfully, to the 
Board for Correction of Military Records for an upgrade of 
his undesirable discharge from service.
The Board is struck by the remarkable similarity of this case 
with another.  See Struck v. Brown, 9 Vet. App. 145 (1996), 
for a thorough discussion of the law applicable there and 
here.

The previously unestablished fact necessary to substantiate 
the claim is that the appellant's discharge from his second 
period of service was under other-than-dishonorable 
conditions.  With the possible exception of the appellant's 
statements and testimony regarding his abuse of alcohol in 
service, none of the evidence received since 1995 bears on 
the character of that discharge.  His statements and 
testimony is certainly not new evidence.  Indeed, they merely 
substantiate the findings made by the board of officers in 
December 1953-that his retention in service was undesirable 
due to his habits and character flaws.  In the absence of new 
and material evidence bearing on the character of his 
discharge, the appellant's claim for basic entitlement to VA 
compensation benefits cannot be reopened.  Thus, the claim is 
denied.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted after the claim herein was filed.  
The VCAA prescribes VA duties to notify the claimant of the 
evidence needed to substantiate a claim, of the evidence VA 
will obtain, and of the claimant's responsibilities with 
regard to obtaining evidence, and it also prescribes VA 
duties to help a claimant obtain relevant evidence.  The VCAA 
is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  VA duties pursuant thereto are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).

With regard to the duty to help the appellant obtain 
evidence, that is a duty that VA has in connection with an 
original claim or a claim for an increased rating.  In a 
claim such as this, where the appellant has previously had 
the advantage of VA's assistance, but the claim was 
nevertheless denied and the denial became final, the duty to 
assist does not arise until new and material evidence has 
been received with which to reopen the claim.  Elkins v. 
West, 12 Vet. App. 209, 219 (1999) (en banc).  The claim then 
takes on the character of an original claim, and VA has a 
duty to assist the appellant in developing evidence in 
support thereof.  If the rule were otherwise, the concept of 
finality in the VA adjudication process would be a nullity.

Moreover, there is no VA duty to assist if there is no 
reasonable possibility that VA assistance will help 
substantiate the claim.  38 C.F.R. § 5103A(2); 38 C.F.R. 
§ 3.159(d).  The Board for Correction of Military Records has 
twice reviewed the circumstances of the appellant's discharge 
and has not seen fit to upgrade it.  The RO has reviewed 
those circumstances three times and each time determined that 
the appellant's discharge was under dishonorable conditions.  
The appellant has been invited to submit additional evidence, 
but his efforts in that regard have been unavailing because 
the incidents that led to his undesirable discharge from 
service cannot be changed.  There is no reason to believe 
that additional evidentiary development will benefit the 
appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (even strict adherence to the requirements of the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant).  

Finally, in December 1999, the RO reviewed de novo all of the 
evidence relative to the character of the appellant's 
discharge from service, but the Board has found herein that 
the September 1995 RO decision was a final disallowance of 
the claim for basic entitlement to VA compensation benefits, 
and that new and material evidence is needed to reopen that 
claim.  Thus, the Board's review of the evidence has been 
somewhat more limited than was that of the RO.  When the 
Board addresses in its decision a matter that had not been 
addressed by the RO, or addresses a matter in a different 
way, it must consider whether the appellant's due process 
rights-rights to notice and opportunity to be heard-are 
abridged thereby.  Bernard v. Brown, 4 Vet. App. 384, 392-5 
(1993); VAOPGCPREC 16-92 (Nov. 3, 1992).  The United States 
Court of Appeals for Veterans Claims has, however, said: 

It is axiomatic that claimants do not 
submit claims merely for the reopening of 
their previously and finally denied 
claims.  Rather, they submit claims for 
VA benefits, which, in cases of 
previously and finally denied claims, 
implicate both the question of whether 
there is new and material evidence to 
reopen the claim and the question of 
whether, upon such reopening, the 
claimant is entitled to the requested 
benefits.

Bernard, at 392.  Thus, with regard to the issue of whether 
new and material evidence has been submitted with which to 
reopen a claim for basic entitlement to VA compensation 
benefits, it would be folly to assume that the appellant 
would have submitted different evidence than that received 
had he known of the requirement for new and material 
evidence, and the Board commits no such folly.  Rather, the 
Board finds that he submitted all of the evidence pertinent 
to his claim of which he was aware.  Thus, the Board has 
considered whether his rights will be abridged if the Board 
reviews the evidence for that which is new and material 
evidence, and concludes that they will not.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (the Board must 
review all questions necessary to the decision in a matter 
regardless of the scope of review by the RO).

In view of the conclusion reached above-that new and 
material evidence has not been received with which to reopen 
his claim for basic entitlement to VA compensation benefits-
the appellant lacks standing to assert a claim for 
entitlement to service connection for PTSD.  Since he lacks 
standing to assert such a claim, the Board lacks jurisdiction 
to review the appeal of its denial.  38 U.S.C.A. § 7104; 
38 C.F.R. §§ 19.4, 19.5, 20.101.




ORDER

New and material evidence has not been received to reopen the 
appellant's claim for basic entitlement to VA benefits.

The appeal from a denial of entitlement to service connection 
for PTSD is dismissed.


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



